FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	This action is in response to papers filed 02/12/2021 in which claims 2, 4 and 6-7 were canceled; and claim 23 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3, 5 and 8-23 are under examination. 

Withdrawn Rejection
	The rejection of claim 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendment to claim 23.


Maintained Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 5 and 8-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeoka et al (11 March 2010; US 2010/0062258 A1; previously cited) in view of Smith et al (18 February 2010; US 2010/0040674 A1; previously cited) and Butuner (12 November 2009; US 2009/0280158 A1; previously cited).

However, Takeoka does not teach prostaglandin, the thin film is used for treating glaucoma, and the pharmaceutical preparation is applied onto the eye in a single dose, once in two to thirty days, of claim 1.
Regarding the prostaglandin of claim 1, Smith teaches a decomposable layer-by-layer thin film comprising alternative layers of a polycation and a polyanion and a bioactive agent such as prostaglandin between the layers of the layer-by-layer film, wherein the layer-by-layer film provides a sustained release of the bioactive agent 
It would have been obvious to one of ordinary skill in the art to incorporate the prostaglandin as the drug in the layer-by-layer thin film of Takeoka, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Takeoka and Smith are commonly drawn to layer-by-layer thin films comprising alternative layers of a polycation and a polyanion and a drug, and Smith provided the guidance to do so by teaching that prostaglandin is a suitable drug for incorporation in the layer-by-layer thin film so as to provide a desired sustained release of drug (Smith: [0019], [0021] [0098] and [0110]).
Regarding the treatment of glaucoma and pharmaceutical preparation is applied onto the eye in a single dose, once in two to thirty days of claim 1, Butuner teaches a method of treating glaucoma using a biodegradable sustained release implant containing latanoprost, wherein the implant releases latanoprost in the eye during a continuous period of time from at least about 7 days or at least about 28 days to reduce intraocular pressure, and wherein the implant comprising latanoprost is administered to 
It would have been obvious to one of ordinary skill in the art to apply the layer-by-layer thin film of Takeoka in view of Smith onto the eye in a single dose, once in two to thirty days for the treating of glaucoma, per guidance from Butuner and produced the claimed invention. One of ordinary skill in the art would have been motivated to do so because per Smith, the sustained release film of Takeoka provide sustained release of drugs such as prostaglandin over a period of at least 2, 5, 10, or 12 days (Smith: [0019] and [0110]), and it well-established in the prior art per Butuner that prostaglandin such as latanoprost is known to be effective in treating glaucoma, and that sustained release delivery of latanoprost to treat glaucoma can be tailor to have a treatment regimen such that the implant in a single adminstration continuously release of latanoprost into the eye over a period of at least about 7 days or one week treatment, and such treatment regimen would avoid patient noncompliance and reducing or lowering adverse events associated with eye drop administration of latanoprost ([0006], [0021], [0035] and [0181]). Thus, an ordinary artisan provided the guidance from the prior arts would looked to applying the layer-by-layer thin film containing prostaglandin of Takeoka in view of Smith onto the eye in single administration to provide continuously release of latanoprost into the eye over a period of at least about 7 days or one week treatment so as to improved patient compliance, as less application is needed, thereby reducing or 
Regarding claims 3, 5 and 11-17, Takeoka teaches a layer-by-layer thin film comprising alternative layers of a polycation and a polyanion and a drug, wherein the film can be adhered to a cornea interface (abstract; [0017]-[0044], [0047], [0081], [0126] and [0127]; claims 21 and 22). Takeoka teaches the polycation layers contain chitosan and the polyanion layers contains sodium alginate (Example 3). Takeoka teaches the thin film further contains a support film layer over the bottom or top of the thin film, which the support film layer contain polyvinyl alcohol (abstract; [0016]-[0044]; claims 21 and 22). Takeoka teaches the thin film with the drug surface is applied on the cornea interface, where the opposite side of the thin film contains the supporting film can be removed thereafter ([0017]-[0039], [0047], [0116], [0127] and [0135]; claim 21, 22, 38 and 39). Takeoka teaches the thin film is loaded on polymer film formed from polylactic acid, polylactic/glycolic copolymer or polycaprolactone ([0040], [0099], [0183] and claim 25). 
Regarding claim 8, Smith teaches the thin film can be manipulated to have a variety of shapes such as circular shapes so as to conform to the shape of the lens of the eye ([0017], [0064] and [0067]).
Regarding claim 9, Butuner teaches the sustained release of more than 100 ng per day, for example, up to 1.5 micrograms of latanoprost per day, can be administered ([0012], [0021], [0032] and [0097]). Smith teaches the bioactive agent can be incorporated into individual layers of the film, affording the opportunity for exquisite 
Regarding claim 10, Butuner teaches prostaglandin is latanoprost ([0010] and [0032])
Regarding claim 18, Smith teaches the thin film has a thickness of about 1 nm to about 100 nm, or between 100 nm and about 1 µm ([0058]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see MPEP §2144.05). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the thickness of the film would have been obvious at the time of applicant's invention.
Regarding claim 19, Smith teaches the layer-by-layer thin film provides a release of the prostaglandin over a span of least 5 days or 10 days (Smith: [0019] and [0110]).
Regarding claim 20, Smith teaches the thin film can be constructed to have 10 bilayers ([0117]) or 20 bilayers ([0119], [0121] and [0126]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the number of layers of the film would have been obvious at the time of applicant's invention.

Regarding claim 22, Takeoka provides the guidance to construct the layer-by-layer thin film such that the polycation layers contain chitosan and the polyanion layers contain sodium alginate (abstract; [0017]-[0044], [0047], [0081], [0126] and [0127]; Example 3; claims 21 and 22). 
Regarding claim 23, Smith teaches the drug such as prostaglandin is loaded or deposited onto a layer of the layer-by-layer film (Smith: [0064] and [0101]), thereby providing guidance for depositing the drug without bonding formed with the layer-by-layer thin film. It is noted that both Smith and Takeoka are drawn to layer-by-layer thin film as a drug delivery system in which the layer-by-layer thin film can be produced by technique/process of spin casting or spin coating (Takeoka: [0112] and Examples 3 and 6; Smith: [0063]). Thus, an ordinary artisan provided the guidance from the prior art would have reasonable motivation and expectation that the Takeoka layer-by-layer thin film can be modified such that the drug such as prostaglandin is not fixed to the layer-by-layer thin film via a chemical bond when depositing in/on the layer-by-layer thin film using the technique of spin casting or spin coating.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of Applicant's invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Applicant argues unexpected results shown in Examples 3 and 5 of the specification drawn to latanoprost-loaded nanosheet being able to sustain the action of latanoprost for five days as seen in Figure 7; whereas latanoprost in the form of eye drops was able to sustain its action for only one day. Applicant had also indicated that Example 5 showed that the latanoprost-loaded nanosheet allowed a high drug (latanoprost) concentration to be maintained in the anterior chamber for seven days and therefore lower intraocular pressure can be sustained for a longer period. Applicant further indicated that Examples 4-5 and Figure 9 showed that the pharmaceutical formulation has lower tissue toxicity with regard to the cornea or conjunctiva. As such, Applicant asserted that the claimed invention has an unexpectedly superior drug release profile as compared to the cited references and such unexpected superior effect could not be predicted with a reasonable expectation of success based on the cited references. (Remarks, pages 6-7).

In response, Applicant’s arguments and evidence of unexpected superior results as shown in the Examples from the specification are not persuasive. The layer-by-layer nanosheet as described in Example 1 (nanosheet used in the evaluations from Examples 3 and 5) is drawn to latanoprost as the loaded drug wherein the thickness of the nanosheet was 41 ±1 nm and nanosheet was prepared to have 21 layers of alternates of chitosan and sodium alginate. Furthermore, the latanoprost was loaded on the upper surface of the nanosheet and the protective film layer is a PVA film. 
First, the layer-by-layer nanosheet as described in Example 1 is directed to latanoprost as the loaded drug, yet base claim 1 is drawn broadly to any prostaglandins. It is noted that latanoprost, one species of prostaglandin, is not representative of the entire class of prostaglandins because there are different types of prostaglandin such as prostacyclin 12 (PGI2), prostaglandin El (PGE1), prostaglandin E2 (PGE2) and prostaglandin F2a (PGF2a), each type are structurally different from one another and The WHO Reproductive Health Library, Geneva: World Health Organization; cited in parent application 14/110,248). Thus, prostaglandins such as misoprostol, suitable for oral and vaginal administrations for treating ulcers, labor induction and abortion, would not be suitable for lowering the intraocular pressure by instillation into the eye.
Second, in Example 1, the latanoprost was only shown to be loaded on the upper surface of the LbL nanosheet. Whereas, the claimed invention is drawn to the prostaglandin(s) is loaded on the top or bottom and/or between the layer-by-layer films. The Examples did not show latanoprost or any other prostaglandin loaded on the bottom or between the layer-by-layer film as being capable of functioning to the same extent exemplified in Applicant’s alleged unexpected results as shown in Examples 3 and 5.

Lastly, in Example 1, the layer-by-layer nanosheet comprises alternative layers of chitosan and alginate as the polycation and polyanion, respectively. Furthermore, PVA polyvinyl alcohol) was used as the supporting film layer. , the claimed invention allows the polycation to be selected from a list encompassing chitosan, polylysine, polyarginine, polyhistidine, ionene, poly(quaternizedridine), polymers of diallyldiakylammonium salts, and combinations thereof and the polyanion to be selected from a list encompassing alginic acid, hyaluronic acid, chondroitin sulfate, polyglutaminc acid, polymethacrylic acid, polyacrylic acid, polystyrene sulfonate and alkali metal salts thereof. In addition, the claimed inventions allows the selection any compound for the supporting film layer. Thus, there is no evidence showing that any combination from the claimed Markush groups of polycations and polyanions, as well as, any supporting film type of compound other than PVA, would also be capable of achieving the same alleged unexpected results as shown in Examples 3 and 5.
Furthermore, Applicant’s alleged argument of unexpected results are focused on superior drug release profile, yet claim 1 does not pertain to any drug release profile

Additionally, Applicant’s alleged unexpected results are also not persuasive for the reason as follows. It is noted that the claimed invention is drawn to a method of treating glaucoma using layer-by-layer thin film containing prostaglandin. The alleged unexpected results are focused on the sustained drug release profile of latanoprost obtained from using layer-by-layer nanosheet (thin film). Applicant is noted that layer-by-layer thin film technology is well-known in the prior art per Smith for providing sustained release of the multitudes of bioactive agents including prostaglandins (Smith: [0005]-[0021], [0058]-[0062], [0098]; claim 2), and it is also recognized in the art that such layer-by-layer thin film was suitable for application to the eye so as to treat ocular condition per Takeoka and Smith (Takeoka: [0047] and [0081]; Smith: [0060] and [0067]). Thus, applicant’s alleged unexpected sustained drug release profile using LbL nanosheet is not unexpected, but rather reasonably obvious in view of the teachings of the prior arts. 
It is reasonably obvious that the use of the layer-by-layer thin film of Takeoka loaded with a prostaglandin including PGF2 such as latanoprost as taught Butuner when applied to a cornea interface (applied onto an eye) per Takeoka would be reasonably expected to treat glaucoma because layer-by-layer thin film is one of many well-known drug delivery systems for providing sustained release of drugs and Butuner 
As such, the cited prior arts in combination provide the reasonable expectation, as well as, some degree of predictability that the use of the sustained release drug delivery system in the form of LbL thin film of Takeoka in view of Smith and Butuner would provide sustained release of prostaglandin onto the eye for the desired treatment of glaucoma, and such sustained release drug delivery system for prostaglandin would be beneficial for the aspect of reducing the amount of application to maintain the therapeutic benefit and lowering the adverse effects due to topical adminstration of therapeutic agents for treating eye disease. The Courts have stated “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Applicant argues that nowhere does Takeoka, Smith nor Butuner teaches or suggests a method for treating glaucoma by applying a pharmaceutical preparation onto an eye, and further the pharmaceutical is applied onto the eye in a single dose, once in two to thirty days. Applicant further alleged that Takeoka does not teach prostaglandin specifically and that while Smith mentioned prostaglandin in a long list of bioactives, none of the specific examples use a prostaglandin. (Remarks, pages 7-8).

In response, the Examiner disagrees. As discussed above in the standing 103 rejection, Takeoka teaches a layer-by-layer thin film comprising alternative layers of a polycation and a polyanion and a drug, wherein the film can be adhered to a cornea interface (abstract; [0017]-[0044], [0047], [0081], [0126] and [0127]; claims 21 and 22), thereby the “adhered to a cornea interface” as taught by Takeoka meets the claimed applying a pharmaceutical preparation onto an eye.  Thus, Takeoka provided the guidance for applying the LbL thin film onto the eye such as on a cornea interface of the eye.
As for treatment dose regime of applying a single dose, once in two to thirty days as claimed, Butuner teaches that sustained release drug delivery system (LbL thin films of Takeoka and Smith are sustained release drug delivery system) reduces the amount of application (i.e., less than 3 times during the continuous period of time including a single administration) to maintain the therapeutic benefit and lowering the adverse effects due to topical adminstration of therapeutic agents for treating eye disease, as well as, the treatment regimen can be tailor one week treatment, two weeks treatment or three weeks treatment (Butuner: [0021], [0035], [0036], [0093] and [0181]). Thus, Butuner provides reasonable guidance that for applying the on to the eye as a single adminstration, and such administration provide continuously release of latanoprost into the eye over a period of at least about 7 days or one week treatment, and such treatment regime improved patient compliance, as less application is needed, thereby reducing or lowering adverse events associated with conventional eye drop administration of latanoprost for treatment of glaucoma (Butuner: [0015], [0021], [0035], [0036], [0093] and [0181]).
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Applicant argues by alleging that an ordinary artisan would not be able to use the preparation for any glaucoma drug because the LbL film of Smith requires the presence of a polymeric cyclodextrin associated with the bioagent.” Applicant further alleged that Smith is only concerned with a class of drugs that are capable of being associated with cyclodextrin molecules, as this is an essential feature of the teaching of Smith. Applicant further alleged that all working examples provided in Smith rely on drugs that form inclusion complexes with cyclodextrin and no glaucoma drugs are used in any of the working examples, as well as, only certain forms of cyclodextrin work to allow controlled release of the drug. As such, Applicant asserted that no motivation or reasons provided in the art to use a prostaglandin in the LbL nanosheets/devices. (Remarks, pages 8-9).

In response, the Examiner disagrees.  It is noted that Takeoka and Smith are both in the same field of technology as that of the claimed invention, which is a layer-by-layer thin film containing alternative layers of polycation and polyanion.  Smith teaches prostaglandin as a suitable bioactive agent (Smith: [0021] and [0098]) for delivery from LbL thin film such as those of Takeoka. This is a direct teaching for using prostaglandin in LbL thin film, regardless of the bioactive agent being associated with cyclodextrin molecules or not because the cyclodextrin in Smith is used as carrier for the bioactive agent (Smith: [0084]), and this cyclodextrin is not the structure that provides the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner maintains the position that it would remain reasonably obvious to incorporate prostaglandin as the drug in the layer-by-layer thin film of Takeoka because Smith provided the direct guidance to do by teaching prostaglandin as a suitable bioactive agent for delivery from LbL thin film. 

	Applicant argues Takeoka at paragraph [0133] teaches that the drugs, functional molecules, are fixed to the surface(s) of the sheets via a chemical bond or physical bond and that it was essential in Takeoka to fix the drugs to the surface of the sheets via a chemical or physical bond, as required by claims 21 and 22 of Takeoka. Thus, Applicant alleged that Takeoka does not disclose LBL sheets wherein a drug such as prostaglandin is not bonded to the layer-by-layer film as recited in newly added dependent claim 23. As such, Applicant further asserted that “if prostaglandins are used as the functional molecules for the LbL sheets of Takeoka in view of Smith, a person skilled in the art would fix prostaglandins to the surface(s) of the sheets via a chemical or physical bond.” (Remarks, page 9, last paragraph to page 10).

In response, the Examiner disagrees. As discussed above in the standing 103 rejection, Smith teaches the drug such as prostaglandin is loaded or deposited onto a layer of the layer-by-layer film (Smith: [0064] and [0101]), thereby providing guidance for depositing a drug without bonding formed with the layer-by-layer thin film. It is noted that both Smith and Takeoka are drawn to layer-by-layer thin film as a drug delivery system 
As a result, for at least the reasons discussed above and of record, claims 1, 3, 5, and 8-23 stand rejected as being obvious and unpatentable over the combined teachings of Takeoka, Smith and Butuner.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613